DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending for examination.  Claims 1-20 were cancelled in a preliminary amendment filed 03/29/2019.


Terminal Disclaimer
The terminal disclaimer filed on 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,289,538 B1 has been reviewed and is accepted (approved on 02/26/2021).  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-40 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 21 and 31 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 21: “…wherein the orchestration layer further comprises a mock service application configured to override behavior of data flow, including mock data retrieval associated with at least one of the one or more microservice applications, and wherein the orchestration layer is configured to deploy the at least one microservice application upon determining that the at least one microservice application failed at least one test.”
Claim 31: “…overriding, by a mock service application of the orchestration layer, behavior of data flow including mock data retrieval associated with at least one of the one or more microservice applications, wherein the orchestration layer is configured to deploy the at least one microservice application upon determining that the at least one microservice application failed at least one test.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.